Appeal by defendant from two judgments of the Supreme Court, Kings County (Moskowitz, J.), both rendered February 3, 1983, convicting him of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
By failing to move to withdraw his pleas prior to the imposition of sentence or to vacate the judgments pursuant to CPL 440.10, defendant has not preserved for appellate reyiew any *251alleged insufficiency in the plea allocutions (see, People v Pellegrino, 60 NY2d 636; People v Lowry, 107 AD2d 716; People v Mattocks, 100 AD2d 944). In any event, an examination of the record reveals that the pleas were knowingly and voluntarily entered and properly received by the court (see, People v Harris, 61 NY2d 9; see also, People v Fooks, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067; People v Perkins, 89 AD2d 956). O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.